Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,7-9,11,14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210133196 A1; Gladwin; S. Christopher et al. (hereinafter Gladwin) in view of US 20190102693 A1; Yates; Andrew Donald et al. (hereinafter Yates)
Regarding claim 1, Gladwin teaches A computer-implemented method for optimizing of search rules modifying search results comprising: initiating a rules service prior to executing a given search query (Gladwin [0155] FIG. 6A illustrates an example embodiment of a query processing system 114 that separately evaluates a query prior to its execution and a result set after a queries execution. The query processing system 114 can be operable to implement a pre-execution compliance module 610, a compliance error message generator 615, a query execution module 620, a runtime compliance module 625 and/or a result set message generator 630, for example, by utilizing the processing module 410 to execute operational instructions stored by the memory module 412 that causes the processing module 410 to execute the functionality of the pre-execution compliance module 610, the compliance error message generator 615, the query execution module 620, the runtime compliance module 625 and/or the result set message generator 630 [0174] Because compliance can be separately evaluated prior to execution and once execution has commenced as discussed in conjunction with FIGS. 6A-6G, queries can be evaluated for adherence with pre-execution rules before they are transmitted to the query processing module.[0175] Such embodiments are illustrated in FIGS. 7A-7E. As illustrated in FIG. 7A, a pre-execution query ruleset, such as some or all of the pre-execution query rulesets 1-N corresponding to rules that can be utilized to evaluate a query prior to execution for data provider entities 1-N, can be sent to some or all user devices 140. [229 & 597] further elaborate [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)		wherein the search rules are defined by conditions and actions (Gladwin [0152] In such embodiments, some or all rules 555 in the ruleset 550 can have one or more corresponding parameters 556 indicating conditions in which the rule 555 is applicable to a given query and/or result set. For example, a parameter 556 can indicate a particular provider's data to which the rule applies and/or a particular field to which the rule applies. These parameters 556 can be sent to the compliance module 580 in conjunction with the requested rules. Alternatively or in addition, the request for rules can indicate parameters determined by the compliance module 580 that are indicative of features for the given query and/or result set, and only rules 555 with parameters 556 that match and/or otherwise compare favorably to all of the parameters  ... [0176] In other cases, requested rules of pre-execution query ruleset can be received by the user device 140 in response to a request sent by the user device 140, for example, sent in response to a corresponding query being entered to the user device 140 by the user via GUI 345. In particular, applicable rules given parameters 556 determined by the user device 140 for a given query entered by the user can be requested, and a filtered pre-execution query ruleset applicable to a given query can be received in response.[221, 270-275, 324-331,395-398] further elaborate [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)											performing a search rule evaluation for the given search query by implementing search rules where conditions are determined to be true for the given search request modification, (Gladwin [0155] FIG. 6A illustrates an example embodiment of a query processing system 114 that separately evaluates a query prior to its execution and a result set after a queries execution. The query processing system 114 can be operable to implement a pre-execution compliance module 610, a compliance error message generator 615, a query execution module 620, a runtime compliance module 625 and/or a result set message generator 630, for example, by utilizing the processing module 410 to execute operational instructions stored by the memory module 412 that causes the processing module 410 to execute the functionality of the pre-execution compliance module 610, the compliance error message generator 615, the query execution module 620, the runtime compliance module 625 and/or the result set message generator 630 [0174] Because compliance can be separately evaluated prior to execution and once execution has commenced as discussed in conjunction with FIGS. 6A-6G, queries can be evaluated for adherence with pre-execution rules before they are transmitted to the query processing module.[0175] Such embodiments are illustrated in FIGS. 7A-7E. As illustrated in FIG. 7A, a pre-execution query ruleset, such as some or all of the pre-execution query rulesets 1-N corresponding to rules that can be utilized to evaluate a query prior to execution for data provider entities 1-N, can be sent to some or all user devices 140. [229 & 597] further elaborate [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)						and implementing a search rule causes actions defined by that search rule to be applied to the given search query; (Gladwin [0060] FIG. 17 is a logic diagram illustrating an example of a method of enforcing sets of query rules supplied by a plurality of different providers [0241] Each rule 1115 can further indicate one or more rule parameters 556, denoting the conditions under which this particular forbidden function 1116 is applicable to a given query and/or given result set, as discussed in conjunction with FIG. 5C. For example, the query processing system 114 can determine to retrieve and or utilize a given forbidden function 1116, and/or can otherwise determine a given forbidden function 1116 is applicable to a given query or result set, based on determining that the corresponding parameters 556 compare favorably to corresponding parameters determined by the query processing system 114 for the given query and/or result set. [260] For example, the query processing system 114 can determine to retrieve and or utilize a given maximum result set size 1216, and/or can otherwise determine a given maximum result set size 1216 is applicable to a given query or result set, based on determining that the corresponding parameters 556 compare favorably to corresponding parameters determined by the query processing system 114 for the given query and/or result set [270-276] further elaborate [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)						storing as rules fired list (RFL) a list of search rules implemented for the given search query; (Gladwin [0233] The forbidden fields compliance module 1020 can utilize these determined parameters for the given query and/or result set to retrieve applicable rules from the ruleset 562, to access applicable rules in a locally stored ruleset 562 and/or to otherwise filter the ruleset 562 to select only a subset of rules that are applicable based on parameters 556 as discussed in conjunction with FIGS. 5C and/or FIGS. 6B-6E.   [0278] The maximum result set size compliance module 1220 can utilize these determined parameters for the given query and/or result set to retrieve applicable rules from the ruleset 566, to access applicable rules in a locally stored ruleset 566, and/or to otherwise filter the ruleset 566 to select only a subset of rules that are applicable based on parameters 556 as discussed in conjunction with FIGS. 5C and/or FIGS. 6B-6E. [252,299,394, 425] further elaborate on matter  [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)									and building a corresponding search rule evaluation tracking record based on search rule evaluation that includes the RFL and rule impact tracking (RIT) records. (Gladwin [135] This can further be utilized to determine the value and/or demand of various records and/or fields, based on determining which particular records, which types of records, and/or which fields individually and/or in tandem are most frequently accessed by particular types of end users and/or across all end users. This can be utilized to track rates of compliance with various rules indicated in the record usage restriction data, for particular end users or across all end users, based on the restriction compliance data for queries logged over time. [0145] At least these features present improvements over existing systems by: enabling individual data providers to customize their own set of rules restricting usage of their data; enabling enforcement of different sets of rules for queries upon data supplied by different data providers; logging this enforcement of usage restrictions for each query over time; and/or aggregating the logged enforcement of usage restrictions as customizable audit logs for transmission back to data providers and/or regulatory entities [325-327, 333-334 & 413] further elaborate [FIG. 6A,FIG.9A-B, FIG.16] show the visual flows)						Gladwin lacks explicitly teaching and determining a rule impact (RI) for a given set of rules, by analyzing RFLs in all RIT records, determining a condition impact (CI) for every condition in a rule, and determining an action impact (Al) for every action in the rule.														However Yates teaches determining a rule impact (RI) for a given set of rules, by analyzing RFLs in all RIT records, determining a condition impact (CI) for every condition in a rule, and determining an action impact (Al) for every action in the rule. (Yates [0045] In some embodiments, the parameter selection module 210 can determine one or more candidate parameter values independent of the training dataset properties. As an example, the parameter selection module 210 identifies candidate parameter values based on the evaluation scores ... the prediction model predicts the impact of each individual parameter on the future training and performance of the machine learning model. The prediction model determines the impact of each parameter based on the evaluation scores... the prediction model may assign a higher weight to parameters that heavily impact the training and performance of the machine learning model and assign a lower weight to parameters that minimally impact the training and performance of the machine learning model. [46-48 & 60-72] further elaborate determining the impact/scoring of parameters [FIG. 3] shows a visual of the system which shows determining the impact/scoring of parameters)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Galdwin's methods and make the addition of Yates in order to help create a more accurate output (Gladwin [0002] Machine learning models are widely implemented for a variety of purposes in online systems, for example, to predict the likelihood of the occurrence of an event. Machine learning models can learn to improve predictions over numerous training iterations, often times to accuracies that are difficult to achieve by a human. An important step in the implementation of a machine learning model that can accurately predict an output is the training step of the machine learning model. [45] then the effect of changing the value of parameter Z from Z.sub.1 to Z.sub.2 can be determined based on the change in evaluation score from the first data row to the second data row. If the evaluation score change is below a threshold amount, the prediction model can determine that the parameter Z does not heavily impact the training and performance of the machine learning model. Alternatively, if the evaluation score change is above a threshold amount, then the prediction model can determine that the parameter Z heavily impacts the training and performance of the machine learning model. In determining candidate parameter values, the prediction model may assign a higher weight to parameters that heavily impact the training and performance of the machine learning model and assign a lower weight to parameters that minimally impact the training and performance of the machine learning model.)
Corresponding system claim 8 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Gladwin [0635-641 & FIG. 4C-I] show the corresponding hardware components and CRM abilities of the system )
Corresponding product claim 14 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions(Gladwin [0635-641 & FIG. 4C-I] show the corresponding hardware components and CRM abilities of the system )
Regarding claim 2, Gladwin and Yates teach The method of claim 1 further comprising reading and analyzing the rule impact tracking records over a configurable time frame (Gladwin [0126] FIG. 4H illustrates an example embodiment of a query logging system 450. The query logging system 450 can store a database usage log 454 that stores a plurality entries 455 logging some or all queries to the database system 112 over time. [0138] The record usage data sent by query logging system can include values of one or more fields of one or more usage log entries. Alternatively or in addition, the record usage data sent by query logging system can include log identifiers that identify particular entries 455 of the database usage log 454. Alternatively or in addition, the query logging system can aggregate one or more usage log entries, for example, within a particular time period for one or more particular end users and/or for one or more particular providers. [0312] Each rule 1415 can further indicate one or more rule parameters 556, denoting the conditions under which the one or more particular limits 1417 for the given time window 1416 are applicable for a given query and/or given result set, as discussed in conjunction with FIG. 5C. For example, the query processing system 114 can determine to retrieve and or utilize one or more limits 1417 and/or corresponding time windows 1416, and/or can otherwise determine given limits 1417 and/or corresponding time windows .... number of records, running total number of queries, and/or running total number of fields tracked for the user within the time window, for example, for the corresponding provider. [325-327 & 342-356] further elaborate)
Corresponding system claim 9 is rejected similarly as claim 2 above
Corresponding product claim 15 is rejected similarly as claim 2 above
Regarding claim 4, Gladwin and Yates teach The method of claim 3 further comprising providing a list of search rules with an RI lower than a configurable threshold a CI lower than a configurable threshold, and an Al lower than a configurable threshold (Yates [0045] In some embodiments, the parameter selection module 210 can determine one or more candidate parameter values independent of the training dataset properties. As an example, the parameter selection module 210 identifies candidate parameter values based on the evaluation scores associated with the data rows of the historical dataset. In one embodiment, the prediction model predicts the impact of each individual parameter on the future training and performance of the machine learning model. The prediction model determines the impact of each parameter based on the evaluation scores from the historical dataset. For example, if a first data row includes parameter values of [X.sub.1,Y.sub.1,Z.sub.1] and a second data row includes parameter values of [X.sub.1,Y.sub.1,Z.sub.2], then the effect of changing the value of parameter Z from Z.sub.1 to Z.sub.2 can be determined based on the change in evaluation score from the first data row to the second data row. If the evaluation score change is below a threshold amount, the prediction model can determine that the parameter Z does not heavily impact the training and performance of the machine learning model. Alternatively, if the evaluation score change is above a threshold amount, then the prediction model can determine that the parameter Z heavily impacts the training and performance of the machine learning model. In determining candidate parameter values, the prediction model may assign a higher weight to parameters that heavily impact the training and performance of the machine learning model and assign a lower weight to parameters that minimally impact the training and performance of the machine learning model. [46-48 & 60-72] further elaborate [FIG. 3] shows a visual of the system)
Corresponding system claim 11 is rejected similarly as claim 4 above
Corresponding product claim 17 is rejected similarly as claim 4 above
Regarding claim 7, Gladwin and Yates teach the method of claim 1 further comprising automatically optimizes search rules for a merchant. (Gladwin [408] Thus, if rule S is determined to be not--complied with by a given query and/or result set, non-compliance can be automatically determined for rule R as well, without the need to separately evaluate rule R. It can therefore be advantageous to check rule S for non-compliance before rule R in the ordering, as the compliance data for rule R can automatically be generated to indicate non-compliance when the compliance data determined for rule S indicates non-compliance [419] If a rule U is superseded by another conflicting rule T, this rule U can be removed from the ruleset 550 by the rule hierarchy generating module 1610 automatically. Alternatively, this rule U can be amended automatically to render at least one possible condition where compliance can be achieved for both rule T and amended rule U. [217 & 222] further elaborate)
Corresponding system claim 14 is rejected similarly as claim 7 above
Corresponding product claim 20 is rejected similarly as claim 7 above
Claims 5,12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin in view of Yates and US 20190272470 A1 Bandi; Aditya et al. (hereinafter Bandi)
Regarding claim 5, Gladwin, Bandi and Yates teach The method of claim 3, wherein determining the CI comprises for every condition defined by the rule comparing RFLs to invoke recorded search requests with a given condition enabled or disabled (Gladwin [0145] At least these features present improvements over existing systems by: enabling individual data providers to customize their own set of rules restricting usage of their data; enabling enforcement of different sets of rules for queries upon data supplied by different data providers [0222] further restrict rules in such a predetermined set of rules by only increasing the conditions for non-compliance in the predetermined set of rules [0422] In some embodiments, provider can amend other rules in their rulesets over time and/or can remove rules and/or add rules to their rulesets.  [317 & 596] further elaborate)									the combination lack explicitly and orderly teaching and providing a percentage which the given condition caused a difference.								However Bandi helps teach providing a percentage which the given condition caused a difference. (Bandi  [0028] The label logic applied by the attribute label component 120 for this attribute is: (1) if the absolute value of the percent change is greater than or equal to a predetermined threshold and the percent change is greater than zero, then the attribute is labeled as "1"; (2) if the absolute value of the percent change is greater than or equal to a predetermined threshold and the percent change is less than zero, then the attribute is labeled as "0"; and, (3) in some scenarios, if neither condition (1) nor (2) applies, the heuristic is not applied to the detected anomaly and the anomaly is blocked and/or removed by the classifier component 130. [0034] Using the rules set forth under "classification" in Table 1 above, the classifier component 130 provides the anomaly to the user with the corresponding determined result that the impact is reported as a percent change value.[0034] Using the rules set forth under "classification" in Table 1 above, the classifier component 130 provides the anomaly to the user with the corresponding determined result that the impact is reported as a percent change value. )											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Band in order to use data analysis to ultimately achieve a more efficient system (Bandi [0013] The classified detected anomaly data and the corresponding determined results are provided, for example, to a user. Accordingly, aspects of these technical features exhibit technical effects of more efficiently and effectively providing results (e.g., information) to a user regarding detected anomalies, for example, reducing processing time and/or computer resource(s) associated with investigating potential cause(s) of the detected anomalies.)
Corresponding system claim 12 is rejected similarly as claim 5 above
Corresponding product claim 18 is rejected similarly as claim 5 above
Claims 6,13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gladwin in view of Yates and US 20140122443 A1; Gullin; Patrick (hereinafter Gullin)
Regarding claim 6, Gladwin and Yates teach The method of claim 3, wherein determining the Al comprises for every action defined by the rule comparing search results to invoke recorded search results with a given action enabled (Gladwin [0145] At least these features present improvements over existing systems by: enabling individual data providers to customize their own set of rules restricting usage of their data; enabling enforcement of different sets of rules for queries upon data supplied by different data providers [0222] further restrict rules in such a predetermined set of rules by only increasing the conditions for non-compliance in the predetermined set of rules [0422] In some embodiments, provider can amend other rules in their rulesets over time and/or can remove rules and/or add rules to their rulesets.  [317 & 596] further elaborate )													Gladwin and Yates lack explicitly teaching and disabled and providing an averaged normalized editing distance									However Gullin helps teach disabled and providing an averaged normalized editing distance (Gullin [0042] In order to compute the quantified similarity between two data attribute values, the values may be treated as strings, i.e., a character sequence, independent of the original type of data attribute. [0049] After using the Levenshtein distance algorithm on a data post pair, the edit distance may be normalized. When normalizing, the similarity will span between 0.0 and 1.0. According to an alternative, the edit distance may be normalized according to the following algorithm ...   [0050] The normalized edit distances of a number of data post pairs may be used to calculate a statistical average value of the edit distance. Also, a standard deviation may be calculated from the normalized edit distances. )					Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Gullin in order to help provide a formula/method to determine a difference and ultimately use that help achieve stronger insight on the data which can be used to create a more accurate output.  (Gullin [0042] In order to compute the quantified similarity between two data attribute values, the values may be treated as strings, i.e., a character sequence, independent of the original type of data attribute. [0049] After using the Levenshtein distance algorithm on a data post pair, the edit distance may be normalized. When normalizing, the similarity will span between 0.0 and 1.0. According to an alternative, the edit distance may be normalized according to the following algorithm ...   [0050] The normalized edit distances of a number of data post pairs may be used to calculate a statistical average value of the edit distance. Also, a standard deviation may be calculated from the normalized edit distances. )
Corresponding system claim 13 is rejected similarly as claim 6 above
Corresponding product claim 19 is rejected similarly as claim 6 above

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (page(s): 8-9): Examiner’s response:- The current scope of the claim is not interpreted by the examiner as the applicant argues it should be viewed in the arguments, the examiner believes the applicant is assuming and placing too much weight from instant applications specification . The examiner believes these limitations assumed from the specification are not clear and must be brought into the claim’s limitations for the claim to gain the scope the applicant wishes it to have. For example the "condition impact" and "action impact" stated in the independent claims are read broadly. From the examiners searching/analysis, the examiner believes if there were amendments/limiting claim language on the "condition impact" and "action impact" then those amendments/limiting claim languages would help overcome the art and help make the application allowable.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183